DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The closest prior art or record Lee (US 2013/0319457) in view of Shimazaki (KR 2016-102158 translation cited in IDS)  and Jeong (KR 101349331 translation) fails to teach or suggest the claimed invention.
Regarding claim 1, Lee figure 2 teaches an apparatus for supporting a substrate, the apparatus comprising: 
a rotatable spin head (311) configured to support the substrate; 
a hollow shaft (312 spindle) connected with the spin head and configured to transmit torque to the spin head; 
a nozzle assembly (317 back nozzle part) disposed in an interior space of the spin head so as not to rotate and configured to supply a treatment liquid to a backside of the substrate.[0070-71]
Shimazaki is directed towards a magnetic fluid sealing apparatus wherein figure 1 teaches a sealing member (assembly of 4 bearing, 5 magnet, and poles 6 and 7)configured to seal a gap between the spin head and the nozzle assembly using a magnetic fluid, 
wherein the sealing member includes: 
a magnetic body (5 magnet);
pole pieces (6, 7) installed around the magnetic body and configured to transmit a magnetic force of the magnetic body.
Jeong is directed towards a sealing apparatus using magnetic fluid wherein figure 2 teaches the magnetic fluid seal device 140 has a housing surrounding a portion of the rotary shaft 131, 141 and the rotating shaft 131 for supporting the bearing portion so as to rotate freely within the housing 141, 142, seal between the rotating shaft 131 and the housing 141 by the magnetic force by the magnetic fluid may be provided 143 thereby reading on a magnetic fluid
However, Lee in view of Shimazaki and Jeong is silent to a first member, the first member being one of a main body of the nozzle assembly and the spin head configured to surround the main body and a second member, the second member being the other of the main body of the nozzle assembly and the spin head.
Claims 2-5 are dependent upon claim 1.
Claim Objections
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, Lee in view of Shimazaki and Jeong is silent to a first member, the first member being one of a main body of the nozzle assembly and the spin head configured to surround the main body and a second member, the second member being the other of the main body of the nozzle assembly and the spin head.
Claims 8-10 are dependent upon claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0319457), and further in view of Jeong (KR 101349331 translation).
Regarding claim 6, Lee figure 2 teaches an apparatus for treating a substrate, the apparatus comprising: 
a cup (321, 322, 323 collecting tanks) having a process space therein; 
a support unit (310) configured to support the substrate in the process space; and 
a fluid supply unit ( a fluid such as ultra-pure water and a nitrogen gas to a bottom of the substrate W) configured to supply a treatment fluid to the substrate supported on the support unit, 
wherein the support unit includes: 
a rotatable spin head (311) configured to support the substrate; 
a hollow shaft (312 spindle) connected with the spin head and configured to transmit torque to the spin head; 
a back nozzle (317 back nozzle part) assembly disposed in an interior space of the spin head so as not to rotate and configured to supply a treatment liquid to a backside of the substrate.[0070-73]
Lee is silent to a sealing member configured to seal a gap between the spin head and the back nozzle assembly using a magnetic fluid.
Jeong is directed towards a sealing apparatus using magnetic fluid wherein figure 2 teaches the magnetic fluid seal device 140 has a housing surrounding a portion of the rotary shaft 131, 141 and the rotating shaft 131 for supporting the bearing portion so as to rotate freely within the housing 141, 142, seal between the rotating shaft 131 and the housing 141 by the magnetic force by the magnetic fluid may be provided 143 thereby reading on a magnetic fluid.[page 3]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a magnetic fluid as Jeong teaches a magnetic fluid is an effective sealing device.[page3]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711